DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/3/21 is acknowledged.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it begins with the implied phrase “Embodiments disclosed herein”.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view of Woskov et al. (see also, International Written Opinion)
Regarding claim 1, White teaches a system, comprising: a processing chamber configured to hold hot material therein (A commercial system developed for drying and solidification of concentrated radioactive and toxic liquid wastes Concentrated liquid is fed to a drum [...] can be further heated; pg. 4 para. 3), an electromagnetic radiation source located outside of the processing chamber (Microwave power can be transmitted through waveguides from generators that can be located safely outside a radioactive hot cell area; pg. 2 item # 3) and configured to selectively generate electromagnetic radiation with a frequency between 0.9 GHz and 10 GHz (The user can, therefore, exercise some control over the penetration depth by choosing the appropriate heating frequency (915 MHz or 2450 MHz) for the application; pg. 2 item # 1); one or more waveguides operably coupled to the electromagnetic radiation source and configured to guide the electromagnetic radiation into the cold cap of the hot material in the processing chamber (The casing is also fed by a microwave generator connected by a waveguide system, impedance matching network, and waveguide window. The microwaves heat [the radioactive material being vitrified]; pg. 3 para. 3), and preventing emissions of volatile components from exceeding a selected level (Automatic evaporation rate control; pg. 4, list 2 item # 3).
White is silent to the hot material includes a molten portion and a cold cap that is disposed on the molten portion and is at least semi-solid. Further, white is silent to a controller operably coupled to the electromagnetic radiation source, wherein the controller is configured to selectively adjust one or more of a power or the frequency of the electromagnetic radiation to selectively control a temperature profile in the cold cap.
Woskov is in the field of waste material management (Waveguide structure is provided for introducing millimeter wave electromagnetic radiation into the vessel to heat the waste material; 
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the sensor system of Woskov to provide heating with a high degree of spatial and temporal control (Woskov; col. 2 In 18-19).
Regarding claim 10, White in view of Woskov teaches the system of claim 1.
White is silent to wherein the system includes one or more joule heating electrodes positioned and configured to heat the molten portion. Woskov teaches wherein the system includes one or more joule heating electrodes positioned and configured to heat the molten portion (the melter according to the invention may include Joule heating, inductive heating or microwave heating in addition to the millimeter wave electromagnetic radiation; col. 1 In. 59-61, where Joule heating is known to include electrodes configured to heat the molten portion, col. 1, In 26-28).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the joule heating system of Woskov to provide heating with a high degree of spatial and temporal control (Woskov; col. 2 In 18-19).

White is silent to wherein the system includes one or more joule heating electrodes positioned and configured to heat the molten portion. Woskov teaches wherein the system includes one or more induction heating elements positioned and configured to heat the molten portion (the melter according to the invention may include Joule heating, inductive heating or microwave heating in addition to the millimeter wave electromagnetic radiation; col. 1 In. 59-61).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the heating system of Woskov to provide heating with a high degree of spatial and temporal control (Woskov; col. 2 In 18-19).
Regarding claim 12, White in view of Woskov teaches the system of claim 1, wherein the electromagnetic radiation source is the only means of heating the hot material (With microwave heating, the radioactive material becomes its own heating element. No radiant heating elements are required, and this makes microwave heating much more reliable and easier to maintain in a radioactive material processing application [the reference specifies no other heating source as being required to perform the vitrification process]; pg. 1 item # 2).
Regarding claim 13, White in view of Woskov teaches the system of claim 1.
White is silent to wherein a maximum depth of the molten portion is less than 15 cm.
Woskov teaches wherein a maximum depth of the molten portion is less than 15 cm (In the case of silicon dioxide (0.037 mole/cm3 density) if the absorption depth is 1 cm, then it would take only 2.6 seconds exposure [to the electromagnetic radiation] at 1.3 kW/cm2 to heat the glass from room temperature to 1600° C. This time would be longer if the absorption depth is deeper and less for shorter depth [the electromagnetic radiation source can be modulated to generate a desired penetration depth]; col. 4 In. 26-30).

Regarding claim 14, White in view of Woskov teaches the system of claim 1.
White is silent to wherein the electromagnetic radiation source is configured to emit the electromagnetic radiation at a frequency and power effective produce a penetration depth of the electromagnetic radiation into the cold cap of 1 cm to 15 cm.
Woskov teaches wherein the electromagnetic radiation source is configured to emit the electromagnetic radiation at a frequency and power effective produce a penetration depth of the electromagnetic radiation into the cold cap of 1 cm to 15 cm (In the case of silicon dioxide (0.037 mole/cm3 density) if the absorption depth is 1 cm, then it would take only 2.6 seconds exposure [to the electromagnetic radiation] at 1.3 kW/cm2 to heat the glass from room temperature to 1600° C. This time would be longer if the absorption depth is deeper and less for shorter depth [the electromagnetic radiation source can be modulated to generate a desired penetration depth]; col. 4 In. 26-30).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the melter system of Woskov to achieve the desired processing rates without volatilization (Woskov; col. 4 In 34-35).
Regarding claim 15, White teaches the system of claim 1.
White is silent to wherein the controller is configured to alter the frequency of the electromagnetic radiation to provide a selected temperature profile in the cold cap.
Woskov teaches wherein the controller is configured to alter the frequency of the electromagnetic radiation to provide a selected temperature profile in the cold cap (t should be recognized that one can use multiple beams for greater control of preheat, melt zone localization and cold cap cover for volatiles entrapment. The intensity of the millimeter wave radiation can be controlled 
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the melter system of Woskov to achieve the desired processing rates without volatilization (Woskov; col. 4 In 34-35).
Regarding claim 16, White in view of Woskov teaches the system of claim 1, wherein: the processing chamber is configured to contain radioactive material; and the hot material includes radioactive material (A commercial system 9 developed for drying and solidification of concentrated radioactive and toxic liquid wastes [...]. Concentrated liquid is fed to a drum [...] can be further heated; pg. 4 para. 3).
Regarding claim 17, White teaches a method for melting material, the method comprising: producing electromagnetic radiation outside of a processing chamber (Microwave power can be transmitted through waveguides from generators that can be located safely outside a radioactive hot cell area; pg. 2 item # 3) configured to hold hot material therein (A commercial system developed for drying and solidification of concentrated radioactive and toxic liquid wastes [...]. Concentrated liquid is fed to a drum [...] can be further heated; pg. 4 para. 3), wherein a frequency of the electromagnetic radiation is between 0.9 GHz and 10 GHz; (The user can, therefore, exercise some control over the penetration depth by choosing the appropriate heating frequency (915 MHz or 2450 MHz) for the application; pg. 2 item # 1); and directing the electromagnetic radiation into the material (6 kW of 2.45 GHz microwave power is applied to the drum contents; pg. 4 para. 2), and preventing emissions of volatile components from exceeding a selected level (Automatic evaporation rate control; pg. 4, list 2 item # 3).

Woskov teaches the hot material includes a molten portion and a cold cap that is disposed on the molten portion and is at least semi-solid (Selected uniform heating below a cold cap on top of the melt can be used to contain volatile emissions while delivering the maximum heating at the cold cap/melt surface interface; FIG. 2; col.5 In. 21-24). Further, Woskov teaches producing the electromagnetic radiation outside of the processing chamber and directing the electromagnetic radiation into the cold cap are effective to heat the hot material in the cold cap to a selected temperature profile within the cold cap without causing emissions of one or more components of the hot material in the cold cap to exceed a selected level (The frit feed rate, energy beam power, and container 12 rotation rate are adjusted to maintain a cold cap to trap volatiles. The exhaust duct 36 provides an exit for the exhaust 38 not trapped by the cold cap [the cold cap works in conjunction with the exhaust duct to maintain emissions at a desired level]; FIG. 1; col. 3 In. 28-31).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the cold cap monitoring system of Woskov to achieve the desired processing rates without volatilization (Woskov; col. 4 In 34-35).
Regarding claim 18, White in view of Woskov teaches the method of claim 17, further comprising adding hot material into the processing chamber, wherein the hot material includes radioactive waste particles and glass particles (The glassfrit, in the form of cylindrical glass-fiber plugs, is fed through a 10-cm diam tube by a plunger. A high-level [nuclear] waste in the form of a solution is 
Regarding claim 19, White in view of Woskov teaches the method of claim 17, further comprising varying the frequency of the electromagnetic radiation (some means to increase the inherent nonuniformity of microwave heating is essential for good process control. This can be accomplished by using [...] microwave tubes that can be electronically frequency modulated [by a controller]; pg. 3 para. 1).
Regarding claim 20, White in view of Woskov teaches the method of claim 17,further comprising adjusting the frequency of the electromagnetic radiation (some means to increase the inherent nonuniformity of microwave heating is essential for good process control. This can be accomplished by using [...] microwave tubes that can be electronically frequency modulated [by a controller]; pg. 3 para. 1) to achieve the selected temperature profile in the cold cap (controlling the microwave power while continuously monitoring the temperature of the material [at a desired depth of penetration depth, e.g. beneath the cold cap]; pg. 2 item # 3).
Regarding claim 21, White in view of Woskov teaches the method of claim 17.
White is silent to the cold cap includes a solid portion that is uppermost in the cold cap and a calcined portion disposed between the solid portion and the molten portion; and producing electromagnetic radiation outside of the processing chamber and directing the electromagnetic radiation into the cold cap of the hot material are effective to cause the electromagnetic radiation to heat the calcined portion without heating the solid portion to a temperature in excess of a vaporization temperature of the one or more components of the hot material.

It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the melter system of Woskov to achieve the desired processing rates without volatilization (Woskov; col. 5 In 21-24).
Regarding claim 22, White in view of Woskov teaches the method of claim 17, wherein the frequency is effective to provide a selected electromagnetic radiation penetration depth into the cold cap (The user can, therefore, exercise some control over the penetration depth by choosing the appropriate heating frequency (915 MHz or 2450 MHz) for the application; pg. 2 item # 1).
Regarding claim 23, White in view of Woskov teaches the method of claim 17.

Woskov teaches wherein the controller is configured to receive a sensed temperature of the cold cap and in response thereto, selectively adjust the power of the electromagnetic radiation (It should be recognized that one can use multiple beams for greater control of preheat, melt zone localization and cold cap cover for volatiles entrapment. The intensity of the millimeter wave radiation can be controlled in a feedback mode using the information from various sensors [being relayed to a controller] (e.g. temperature, glass characteristics); col. 5 In. 60-64).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the sensor system of Woskov to provide heating with a high degree of spatial and temporal control (Woskov; col. 2 In 18-19).
Regarding claim 24, White in view of Woskov teaches the method of claim 17.
White is silent to heating the molten portion via one or more of joule heating or induction heating, wherein a first amount of power supplied by the electromagnetic radiation is less than a second amount of power supplied by the joule heating or induction heating. Woskov teaches heating the molten portion via one or more of joule heating or induction heating (the melter according to the invention may include Joule heating, inductive heating or microwave heating in addition to the millimeter wave electromagnetic radiation; col. 1 In. 59-61).
Further Woskov teaches the intensity of the millimeter wave radiation can be controlled (intensity control using feedback mode using the information from various sensors [being relayed to a controller] (e.g., temperature, glass characteristics), col. 5 In. 60-col. 6 In 4). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide heating via one or more of joule heating or induction heating in addition to the electromagnetic radiation, as taught by 
Regarding claim 25, White teaches a method for melting material, the method comprising: producing electromagnetic radiation outside of a processing chamber (Microwave power can be transmitted through waveguides from generators that can be located safely outside a radioactive hot cell area; pg. 2 item # 3) configured to hold hot material therein (A commercial system developed for drying and solidification of concentrated radioactive and toxic liquid wastes [...]. Concentrated liquid is fed to a drum [...] can be further heated; pg. 4 para. 3), [...], and wherein a frequency of the electromagnetic radiation is-between 0.9 GHz and 10 GHz; (The user can, therefore, exercise some control over the penetration depth by choosing the appropriate heating frequency (915 MHz or 2450 MHz) for the application; pg. 2 item #1).
White is silent to the hot material includes a molten portion and a cold cap that is disposed on the molten portion and is at least semi-solid. Further, White is silent to wherein the cold cap includes a solid portion that is uppermost in the cold cap and a calcined portion disposed between the solid portion and the molten portion. White is also silent to guiding the electromagnetic radiation into the processing chamber; directing the electromagnetic radiation into the calcined portion of the cold cap; sensing a temperature of the cold cap; and adjusting one or more of the frequency or power of the electromagnetic radiation responsive to the temperature of the cold cap. Woskov teaches the hot material includes a molten portion and a cold cap that is disposed on the molten portion and is at least semi-solid (Selected uniform heating below a cold cap on top of the melt can be used to contain volatile emissions while delivering the maximum heating at the cold cap/melt surface interface; FIG. 2; 
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the cold cap monitoring system of Woskov to achieve the desired processing rates without volatilization (Woskov; col. 4 In 34-35).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view of Woskov and Barlow. (see also, International Written Opinion)
White is silent to further comprising one or more collimating devices operably coupled to the one or more waveguides, wherein the one or more collimating devices are configured to collimate the electromagnetic radiation.

It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the beam collimation system of Barlow to provide high power energy pulses (...) for ultimate transmission in a concentrated beam (Barlow; col. 2 In 39-41).
Claim 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. in view of Woskov et al., Barlow, and Cheston et al. (see also, International Written Opinion)
Regarding claim 3, White in view of Woskov and Barlow teaches the system of claim 2.
White is silent to wherein the one or more collimating devices includes one or more radiative horns operably configured to collimate the electromagnetic radiation.
Cheston teaches wherein the one or more collimating devices includes one or more radiative horns (the preferred embodiment of the proposed sub-array assembly S, input microwave energy is split or divided, in the illustrated H-plane, by a power dividing wave-guide structure 10 to feed four adjacent =E-plane sectorial horns 11,12, 13 and 14; FIG. 1; col. 2 In. 43-48), operably configured to collimate the electromagnetic radiation (Each of the sectorial horns 11 through 14 is then effective to stretch [collimate] the E-vector of the input microwave energy, as shown in the drawings, so as to attain 
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the Sub-array horn assembly for phased array application of Cheston to decrease the weight and complexity of the over-all [electromagnetic production and transmission] sub-array (Cheston; col. 1 In 65-66).
Regarding claim 4, White in view of Woskov and Barlow teaches the system of claim 2.
White is silent to wherein the one or more collimating devices includes one or more phased arrays configured to collimate the electromagnetic radiation.
Cheston teaches wherein the one or more collimating devices includes one or more phased arrays (The present invention generally relates to phased array; FIG. 1; col. 1 In. 24), operably configured to collimate the electromagnetic radiation (Each of the sectorial horns 11 through 14 is then effective to stretch [collimate] the E-vector of the input microwave energy, as shown in the drawings, so as to attain constant amplitude distribution at the mouth or enlarged end of each horn and thereby apply equal amounts of the microwave energy into a plurality of waveguide radiating members 15; FIG. 1; col. 1 In. 53-58).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the Sub-array hom assembly for phased array application of Cheston to decrease the weight and complexity of the over-all [electromagnetic production and transmission] sub-array (Cheston; col. 1 In 65-66).
Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White in view of Woskov and Woskov2008. (see also, International Written Opinion)
Regarding claim 5, White in view of Woskov teaches the system of claim 1.

Woskov is in the field of waste material management (Waveguide structure is provided for introducing millimeter wave electromagnetic radiation into the vessel to heat the waste material; abstract), and teaches further comprising at least one of one or more sensors positioned and configured to sense a temperature of the cold cap (It should be recognized that one can use multiple beams for greater control of preheat, melt zone localization and cold cap cover for volatiles entrapment. The intensity of the millimeter wave radiation can be controlled in a feedback mode using the information from various sensors [being relayed to a controller] (e.g., temperature, glass characteristics); col. 5 In. 60-64).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the sensor system of Woskov to provide heating with a high degree of spatial and temporal control (Woskov; col. 2 In 18-19). PNNL teaches positioned and configured to measure emissions from a surface of the cold cap (the receiver sees the thermal emission from the melt surface; FIG. 7; pg. 11 para. 2).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the Millimeter-Wave Measurements system of PNNL to provide on-line monitoring capability that ensures efficient operation and to guarantee in real time the production of a high quality glass waste product (PNNL; pg. 1 para 1).
Regarding claim 6, White in view of Woskov and PNNL teaches the system of claim 5.
White is silent to wherein the controller is configured to receive a sensed temperature of the cold cap and in response thereto, selectively adjust the power of the electromagnetic radiation.

It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the sensor system of Woskov to provide heating with a high degree of spatial and temporal control (Woskov; col. 2 In 18-19).
Regarding claim 7, White in view of Woskov and PNNL teaches the system of claim 5.
White is silent to wherein the controller is configured to receive the sensed temperature of the cold cap and in response thereto, selectively adjust the frequency of the electromagnetic radiation emitted from the electromagnetic radiation source.
Woskov teaches wherein the controller is configured to receive the sensed temperature of the cold cap and in response thereto, selectively adjust the frequency of the electromagnetic radiation emitted from the electromagnetic radiation source (It should be recognized that one can use multiple beams for greater control of preheat, melt zone localization and cold cap cover for volatiles entrapment. The intensity of the millimeter wave radiation can be controlled in a feedback mode using the information from various sensors [being relayed to a controller] (e.g. temperature, glass characteristics); col. 5 In. 60-64).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the feedback system of Woskov to provide heating with a high degree of spatial and temporal control (Woskov; col. 2 In 18-19).

Manson is in the field of waste material management (A system for vitrifying all kinds of waste, including toxic, industrial, household and radioactive wastes; abstract), and teaches further comprising one or more sensors positioned to measure a volatile material in gases emitted from the processing chamber (positioned just before a plurality of Continuous Emission Monitors 189 and an emission stack 204. Induced draft fan 188 is used to pull gas through the off-gas cleaning and control subsystem and to maintain a negative pressure inside melter chamber 26; FIGs. 3, 4; col. 16 In. 39-44).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the off-gas treatment system of Manson to provide improved combustion kinetics, allowing for higher temperature operation and greatly reduces off-gas volumes (Manson; col. 5 In 21-23).
Angelo is in the field of hazardous waste material management (An apparatus and process for chemically and/or thermally treating substances containing or generating toxic substances during treatment; abstract), and teaches wherein the volatile material includes cesium or technetium (As the gas cools, cesium and technetium salts will drop out of the gas as solids; FIG. 8; col. 31 In. 25-30).
It would have been obvious to one of ordinary sill in the art at the time of the invention to combine the microwave vitrification systems of White with the toxic emissions control system of Angelo to reduce the quantities of toxic emissions generated and the quantities of off-gas to be treated downstream (Angelo; abstract).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EDWARD M. JOHNSON
Primary Examiner
Art Unit 1736



/EDWARD M JOHNSON/Primary Examiner, Art Unit 1736